UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7996


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODERICK LAMAR WILLIAMS, a/k/a Rox,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:03-cr-00004-RLV-DSC-8)


Submitted:   April 15, 2013                 Decided:   April 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Lamar Williams, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roderick Lamar Williams appeals the district court’s

order denying him a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) (2006). *      We have reviewed the record and find no

reversible    error.      Accordingly,      we   deny   Williams’    motion   to

place this appeal in abeyance, and we affirm for the reasons

stated by the district court.              United States v. Williams, No.

5:03-cr-00004-RLV-DSC-8 (W.D.N.C. Oct. 31, 2012).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   this    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




     *
       Although the district court indicated that it entered the
order upon motion of the defendant, we note that the court
entered the order upon its own motion. Because Williams is not
entitled to a sentence reduction, however, we conclude that
remand to correct this error would be pointless.



                                       2